Citation Nr: 0824180	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-25 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
(flat feet), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION


The veteran had active service from September 1984 to October 
1984 and from March 1985 to March 1988.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Winston-
Salem, North Carolina.

In October 2007, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.


FINDING OF FACT

The veteran's bilateral flat feet are not manifested, either 
unilaterally or bilaterally, by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, 
characteristic callosities.


CONCLUSION OF LAW

The requirements are not met for a rating in excess of 10 
percent for bilateral flat feet.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2008);  38 C.F.R. §§  4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In an August 2004 letter, 
VA notified the veteran of the general information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pursuant to the Board's remand, supplemental VCAA letters of 
January and May 2008 were provided.  In addition to 
reiteration of the basic notice and assistance requirements, 
the January 2008 letter included all relevant notice related 
to an increased rating claim, except the specific rating 
criteria applicable to the flat feet, including how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The May 2008 
letter provided notice of the specific notice elements 
required by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, the Board finds that the January and May 2008 letters 
satisfied the VCAA requirement of content-compliant notice 
for an increased rating claim.  Further, readjudication of 
the veteran's claim on a de novo basis following issuance of 
those letters and additional development, as shown in the 
June 2008 Supplemental Statement of the Case, cured any 
timing-of-notice error and rendered it harmless.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While the veteran may not have received full 
notice prior to the initial decision, after notice was 
provided, she was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  She was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, an April 1996 rating decision granted service 
connection for bilateral pes planus (flat feet) and assigned 
an initial noncompensable rating, effective May 1995.  A May 
1998 rating decision granted an increase to the current 10 
percent, effective May 1997.  The veteran's current claim for 
an increased rating was received by the RO in August 2004.

The RO evaluated the veteran's bilateral foot disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under these 
criteria, evidence of moderate bilateral acquired flatfoot 
with weight-bearing line over or medial to the great toe, 
inward bowing of the tendo-Achilles, pain on manipulation and 
use of the feet, bilateral or unilateral, warrants a 10 
percent rating.  Id.  Severe acquired flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities will result 
in a 30 percent rating if bilateral.  Id. 

As shown by the findings on examinations as set forth below, 
the veteran's bilateral foot disorder more nearly 
approximates her current 10 percent rating.  38 C.F.R. § 4.7.

The September 2004 fee-basis examination report notes the 
veteran complained of pain, swelling, and fatigue at rest; 
and weakness in addition when walking.  She told the examiner 
that she could walk only 10 feet without pain.  Her posture 
and gait were within normal limits.  Examination of her feet 
did not reveal any signs of abnormal weight bearing, nor did 
she use any assistive device for ambulation.  The examiner 
noted pes planus and tenderness of each foot, as well as a 
moderate degree of valgus, which could be corrected by 
manipulation.  Palpation of the plantar surface of each foot 
revealed moderate tenderness.  Neither foot showed any 
forefoot/midfoot malalignment, and both Achilles tendons 
revealed good alignment.  The examiner noted the veteran's 
use of arch supports relieved her symptoms and pain.  X-rays 
of the feet, both weight- and non-weight bearing, showed mild 
hallux valgus deformity.  The examiner further noted that the 
veteran's primary functional impairment was pain.

These findings on examination show the veteran's bilateral 
foot disorder to more nearly approximate the 10 percent 
rating as of 2004.  38 C.F.R. § 4.7.  The mild deformity and 
moderate tenderness noted does not meet or approximate marked 
deformity, accentuated pain on manipulation, or swelling on 
use, as the examiner noted no objective clinical findings 
that confirmed the veteran's report of swelling at rest and 
while walking.

As noted in the Introduction, the veteran's appeal was 
remanded for additional development.  This included seeking 
private treatment records that may have been maintained under 
her former married name.  The private provider informed the 
RO that a search revealed no additional records under Gibson, 
and the veteran informed the RO in June 2008 that she had no 
further evidence to submit or request.  Another VA fee-basis 
examination was conducted during the remand.

The April 2008 examination report notes the veteran as 
reporting complaints similar to those at the prior 
examination, which was continued, constant aching pain 
throughout the feet bilaterally.  On a scale of 1 to 10, she 
assessed her pain as 9/10, which was triggered by activity 
and relieved by rest.  She continued to deny any 
hospitalizations or surgeries.  Examination revealed 
callosities in the metatarsophanlangeal joints of the soles 
of the feet bilaterally, which the examiner noted as a sign 
of abnormal weight bearing as well as signs of tenderness 
bilaterally.  Gait was normal.  The examiner observed the 
veteran to have bilateral flat feet with a slight degree of 
angulation, but without any signs of deformity.  Palpation of 
the plantar surface of both feet revealed slight tenderness, 
and the Achilles tendon revealed good alignment.  The 
examiner specifically noted that the veteran did not have 
claw feet, any signs of dropped forefoot or marked varus 
deformity.  Dorsiflexion of all toes produced no pain, and 
palpation of the metatarsal heads of the toes produced no 
tenderness.  The veteran's feet, noted the examiner, did not 
manifest hammertoes, Morton's metatarsalgia, hallux valgus, 
or hallux rigidus.  Her limited function was noted as 
standing and walking, which the examiner noted was limited to 
15 to 30 minutes.  The veteran informed the examiner that her 
bilateral shoe inserts provided no relief.

Bilateral weight bearing X-rays showed a tiny calceneal spur, 
and the examiner diagnosed bilateral calceneal spurs of the 
feet, with no evidence of flat feet on X-ray examination.  
The RO requested clarification of the diagnosis in light of 
the findings on examination.  The examiner replied that, 
while physical examination revealed findings consistent with 
flat feet, X-rays were negative, so he rendered no diagnosis 
of flat feet.

The June 2008 Supplemental Statement of the Case notes the RO 
correctly continued to assess the veteran's claim under the 
criteria for flat feet.  The Board finds that the findings at 
the June 2008 examination show the veteran's bilateral flat 
feet continue to manifest more nearly to the 10 percent rate 
than at the higher, 30 percent level.  38 C.F.R. § 4.7.  
Other than the tiny calceneal spur on each foot, which the 
Board deems to approximate a characteristic callosity, the 
findings simply do not meet or approximate the symptomatology 
of severe flat feet, the veteran's subjective complaints 
notwithstanding.  There were no findings of objective 
evidence consistent with marked deformity.  Id.

Neither does the Board note any basis for a higher rating 
under the other Diagnostic Codes for the foot, as the 
examiner specifically noted the absence of foot pathology 
such as claw foot, hammer toe, or Morton's disease, etc.  See 
Diagnostic Codes 5277 - 5283.  Further, the Board does not 
note any factual basis for consideration of other foot 
injuries under Diagnostic Code 5284.  Examination revealed 
range of motion of the veteran's ankles as normal 
bilaterally, 0 to 20 degrees on dorsiflexion and 0 to 45 
degrees on plantar flexion.  See 38 C.F.R. § 4.71a, Plate I.

The veteran's primary functional loss is secondary to pain, 
which is adequately addressed by the 10 percent rating.  
Thus, the veteran's bilateral flat feet more nearly 
approximates a 10 percent rating.  38 C.F.R. § 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5276.  The benefit sought 
on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an increased rating for bilateral flat feet is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


